Title: From George Washington to Duportail, 4 April 1784
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle



Dear Sir,
Mount Vernon 4th April 1784

At present I can do no more than snatch a moment to acknowledge (by Monsr Le Compte de laval, who is going immediately to Paris & gave me the honor of a call as he travelled from Charles town to New York) the receipt of your letter of the 24th of Decr—to thank you for your kind remembrance of me—& to assure you that it will always give me great pleasure to hear from, or to see you in America.
Matters in this Country, since you left it, remain nearly in statu quo. It is said however, a more liberal sentiment is taking place in those States which were most opposed to commutation, & the other interests of the army—& that the impost, which has laboured so long in them, will certainly pass this Spring—this will be a principal move towards restoring public credit, & raising our sinking reputation. More competent powers it is thought will also be vested, in a little time, in Congress—& that all things will come right after the people feel the inconveniences wch they might have avoided if they had not been too fond of judging for themselves.
I have only news paper Accts of the Air Balloons, to which I do not know what credence to give; as the tales related of them are marvelous, & lead us to expect that our friends at Paris, in a

little time, will come flying thro’ the air, instead ploughing the Ocean to get to America.
Present me affectionately to Gouvernieur  (from whom I reed a letter just at his departure from Philada)—tell him he shall always have a first place in my esteem, & that whatever contributes to his happiness or interest will give me pleasure. With great esteem & regard I am Dr Sir Your most obedt & very humble Servt

G: Washington

